Citation Nr: 1120843	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disability, to include as due to cold weather exposure in service.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2010.  A copy of the transcript was reviewed and associated with the claims file.

The Veteran's claims were remanded by the Board in October 2010 for further development.  The requested development having been completed, the case again is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a bilateral knee disability that is etiologically related to a disease, injury, or event in service, to include as residuals of cold weather exposure.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  A bilateral knee disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2008 and October 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters from the RO explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file, including VA treatment records after June 2009, which the October 2010 Board remand directed the RO/AMC to obtain.  The Board notes that certain of the Veteran's service treatment records may be unavailable because of a fire related incident.  Certain documents were obtained, but attempts to obtain additional information from other sources were unsuccessful.  Any further attempts to obtain any missing service treatment records would be futile.  

Private treatment records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board's October 2010 remand directed that the RO/AMC contact the Veteran regarding private treatment records for the Veteran's knees.  These records were obtained and associated with the claims file.  In addition, the Veteran reported treatment for his ankles and knees several years after service and another instance a decade or two thereafter.  The Veteran has not identified such providers, despite discussion and notification of the importance of providing such contact information.  The VA does have a duty to assist the Veteran with the development of his claim.  However, that duty does not negate the Veteran's ultimate responsibility to assure that the VA receives all the information and evidence needed to substantiate his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has not provided sufficient information regarding his two claimed treatments for his knees after service, a remand for such a search is not required.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his bilateral knees in December 2010 and for his hearing loss and tinnitus in January 2011.  With respect to the examination of the knees, the examiner diagnosed bilateral severe osteoarthritis that had required bilateral total knee replacement.  The examiner concluded, however, that the bilateral knee disabilities were not related to his military service, but rather most likely the normal wear and tear due to the aging process.  At the January 2011 examination, audiometric testing indicated the Veteran had a left ear hearing loss disability as defined by 38 C.F.R. § 3.385 (2010); however, his right ear hearing loss did not rise to the level of a disability as defined by 38 C.F.R. § 3.385.  He also was diagnosed with tinnitus.  The VA examiner concluded that the Veteran's hearing loss tinnitus was unrelated to his military service, as the Veteran's military specialty was not one considered to involve significant acoustic trauma, he did not have a combat posting, and there was no evidence that he complained of tinnitus in service.  As will be discussed in greater detail below, the examiner took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of physical and diagnostic examination.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records from June 2009 onward, private treatment records regarding the Veteran's knees, the December 2010 and January 2011 VA examination reports, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability or arthritis within one year of service; indeed, neither disability was diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing Loss and Tinnitus Claims

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure during his work in large laundry facilities during his military service.  

The Veteran's personnel records confirm service in laundry facilities.  While the Veteran concedes that he was provided hearing protection for his work in the laundry facilities, the Board recognizes that exposure to significant acoustic trauma is possible.  For the purpose of this decision alone, therefore, in-service acoustic trauma may be presumed.  The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  Whispered voice testing on entrance was observed as 15 out of 15.  Regrettably, the claims file indicates that some portion of the Veteran's service treatment records may have been destroyed in a fire related incident.  While certain documents are of record, additional attempts to rebuild the file from other sources were unsuccessful.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  To the extent available, the Veteran's service treatment records are simply devoid of any findings consistent with in-service incurrence of chronic hearing loss or tinnitus.  Significantly, the Veteran concedes that he did not complain of hearing problems, to include tinnitus, during service.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss and tinnitus were caused by any incident of service.  The Board concludes they were not.

After service, the Veteran's treatment records do not indicate a diagnosis of bilateral hearing loss or tinnitus for over 40 years after service.  In August 2005, the Veteran reported tinnitus, but denied any observed hearing loss.  In support of his claim, in March 2009 the Veteran submitted an undated private audiology examination that showed slight hearing loss in the right ear and moderate hearing loss in the left ear at 3000 Hz sloping to moderately severe hearing loss at 8000 Hz.  The audiogram did not include an opinion as to the etiology of the hearing loss.    

In April 2009, the Veteran received an audiological evaluation from a VA audiologist.   At that time, the Veteran complained of "ferociously ringing" ears bilaterally and difficulty hearing in circumstances with background noise.  The Veteran reported head trauma with loss of consciousness in a car accident many years prior.  On examination, the Veteran had clear canals and normal tympanic membranes bilaterally.  Tympanometry indicated normal middle ear function bilaterally and speech recognition was excellent bilaterally.  After audiological testing, the examiner diagnosed a mild high frequency sensorineural hearing loss in the right ear beginning at 4000 Hertz (Hz) and a moderate to severe high frequency sensorineural hearing loss in the left ear.  The nature of the hearing loss did not make the Veteran a candidate for hearing aids.  The VA audiologist did not opine as to the etiology of the Veteran's hearing loss or tinnitus.

During his September 2010 Board hearing the Veteran reported difficulty hearing beginning in or shortly after his military service.  As to his current tinnitus, the Veteran stated that it had begun approximately 15 to 20 years ago.  In addition, the Veteran related that when he had first reported tinnitus, many years after service, that the treatment provider had indicated that the tinnitus was due to the Veteran's advancing age and did not relate the tinnitus to military service.  The Veteran also stated that he used hearing protection during his work in the laundry.

As noted above, the Veteran was afforded a VA audiological examination in January 2011.  At that time, the examiner noted review of the claims file and medical records.  The Veteran reported in-service noise exposure working a laundry facility in Greenland for one year.  He indicated that he worked 8-hour shifts and received periodic breaks away from the noise during the day.  After service, the Veteran denied occupational noise exposure, but did report recreational exposure from a riding lawn mower and occasionally shooting at squirrels with a shotgun.  He denied using hearing protection during these activities.  The Veteran reported tinnitus that began at some point after service, with no specific time of onset noted.  After audiological testing, the examiner diagnosed normal to severe sensorineural hearing loss in the left ear.  As to the right ear, the examiner noted that the level of hearing loss did not reach the level of a disability as defined by 38 C.F.R. § 3.385.  As to etiology, the examiner concluded that based on the Veteran's claims file and his narrative reports, that his military specialty was not one considered to involve significant acoustic trauma, he did not participate in combat, and that there was no complaints of tinnitus in service.  As such, the examiner opined that it was less than likely that the Veteran's hearing loss and tinnitus were related to his military service.

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  

Initially, the Board notes that the Veteran's right ear hearing loss, as measured during the January 2011 VA examination did not rise to the level of a hearing loss disability as defined by 38 C.F.R. § 3.385.  The hearing loss measured during the undated private audiological report, however, appears to meet the requirements of a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, specifically the reading of 40 db at 4000 Hz.  As such, affording the Veteran the benefit of the doubt and for the purpose of this decision alone, the Board will presume that the Veteran has a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.

The Board finds the opinions as to the etiology of the Veteran's hearing loss and tinnitus expressed in the January 2011 VA audiologist's examination report credible and probative.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The VA audiologist considered the Veteran's reported in-service noise exposure in a laundry facility, but concluded that the nature of his duties did not include significant noise exposure and that as he did not participate in combat or complain of tinnitus in service, it was less likely than not that his current hearing loss and tinnitus were related to his military service.  While the Board notes that it has presumed exposure to acoustic trauma for the purpose of this decision, the examiner's conclusion that the Veteran's reported noise exposure in the laundry facilities was not inconsistent with the record, as the Veteran concedes he was afforded hearing protection during his work in the laundry and was provided multiple breaks from the high noise areas during the course of his shift.  As such, the Board concludes the January 2011 examiner's opinion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability and tinnitus are related to service.

The Board has considered the Veteran's contentions that his current bilateral hearing loss and tinnitus were caused by his in-service exposure to noise in a large laundry facility.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing and tinnitus is the type of disability that is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, the Veteran concedes that he did not have continuous hearing difficulty or tinnitus from service.  Rather, the Veteran stated during his September 2010 Board hearing that his hearing problems began at some point after service and that he first noted tinnitus approximately 15 or 20 years previously, or more than 30 years after service.  As noted above, in August 2005 the Veteran denied any observed decrease in hearing acuity.  The Board finds it compelling that the January 2011 VA examiner considered the Veteran's statements regarding the symptomatology of his hearing loss and tinnitus over time in rendering the opinion, but still concluded that his current hearing loss and tinnitus were related to service.  

In contrast, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between any current hearing loss and tinnitus and in-service noise exposure where any decreased hearing acuity and tinnitus did not manifest until multiple years, even more than 30 years, after service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and tinnitus and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity or tinnitus.  The examiner's conclusion is strengthened in that the Veteran concedes when he first sought treatment for hearing problems, the treatment provider indicated that the problems were due to the natural aging process.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, bilateral hearing loss and tinnitus were not diagnosed until decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current bilateral hearing loss and tinnitus to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Veteran concedes that he did not notice any decreased hearing acuity or tinnitus until after service, in the case of tinnitus more than 30 years after service.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claims, and that service connection for bilateral hearing loss and tinnitus is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Bilateral Knee Claim

The Veteran alleges he has a current bilateral knee disability due to his military service, specifically that during his work in a laundry facility in Greenland his clothing was often wet and that the wet combined with the cold temperatures caused his current bilateral knee problems.  In the alternative, the Veteran appears to contend that he had a bilateral knee disability that pre-existed service and was aggravated by service.

The Veteran's service treatment records do not include reports of knee problems during service.  The records also reflect a normal examination of the lower extremities at the time of entrance into service.  While the Veteran now claims that after service private treatment providers told him he had a bilateral knee disability that pre-existed service, such a statement by a medical professional is not of record.  In this regard, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on vague representations of the Veteran of a past history of symptoms.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As such, the Veteran will be presumed to have entered service in sound condition.  38 U.S.C.A. §§ 1111 (West 2002 & Supp. 2010).  

With respect to knee problems during service, in the course of the September 2010 Board hearing the Veteran asserted that he did seek treatment for knee problems in service and that he was prescribed over the counter medication.  As noted above, some of the Veteran's service treatment records may have been destroyed in a fir-related incident, which increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.

After service, the Veteran claims that he sought treatment for his knees several years after service and again approximately one to two decades later.  He asserts that the treatment providers told him that his knee problems were caused or aggravated by his military service.  The Veteran established care with the VA in March 2003, at which point he complained of bilateral knee pain and was diagnosed with degenerative joint disease that was stable.  In July 2003, he sought treatment from a private orthopedic surgeon for bilateral knee pain that had not improved with conservative treatment.  X-rays showed bone on bone changes laterally.  Based on osteoarthritis and valgus deformity bilaterally, the physician recommended bilateral total knee arthroplasty.  An August 2003 bone scan at the VA showed that his bilateral knees were severely affected by arthritis.  The Veteran had a left total knee arthroplasty in September 2003 and a right total knee arthroplasty in February 2004.  

The Veteran was afforded a VA examination in December 2010.  The examiner noted review of the claims file and medical records and specifically noted the absence of any trauma, injury, or treatment for the knees in the service treatment records.  Indeed, the first evidence of treatment for the knees was in March 2003.  At that time, the Veteran stated that while stationed in Greenland he worked in a laundry, but denied any problems to his knees other than minor aches for which he did not seek treatment.  He also denied any trauma or injury to the knees while in service.  He claimed that 2 to 4 years after discharge he sought treatment for ankle pain and was told his knees were exceptionally worn and causing ankle problems.  He was advised to wear big and wide heeled shoes and the Veteran claimed wearing such shoes helped.  The Veteran claimed to again have sought treatment for his ankles and knees approximately 15 to 20 years after the first post-service treatment.  The Veteran noted that he had no documentation or evidence of these prior treatment appointments.  He indicated that the first documented evidence of treatment for knee problems was with the VA in 2002 or 2003.  The Veteran discussed his two total knee arthroplasties.  Currently, the Veteran indicated that he was doing fairly well for being 76 years old.  After physical examination, the examiner diagnosed status post right and left total knee replacement in stable condition.  As to etiology, the examiner opined that the severe osteoarthritis resulting in bilateral knee replacement was not likely related to his military service because there was no evidence of trauma, injury, or treatment in service and the Veteran expressly denied trauma, injury, or treatment in service.  In addition, the examiner noted the absence of documentation of treatment for knee problems until 2003.  As such, the examiner's opinion was that the severe osteoarthritis resulting in bilateral total knee replacement was most likely related to normal wear and tear due to the aging process.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current bilateral knee disability that was incurred or aggravated by his military service.

The Board finds the opinions as to the etiology of the Veteran's bilateral knee disability expressed in the December 2010 VA examination report credible and probative.  The examination was based on a review of the claims file, interview of the Veteran, and physical examination.  The VA examiner noted that the Veteran denied significant problems or treatment for his knees in service and that while he claimed to have received treatment for his knees on two occasions after service that he did not have any medical records documenting those visits.  As the Veteran denied treatment or significant knee problems in service and the first documented evidence of treatment for his knees was over 30 years after service, the examiner concluded that his current bilateral knee disability was not likely related to his military service, rather it was most likely that his knee disabilities were due to the normal wear and tear process of aging.  Given the overall text of the VA examiner's opinion, including the in-service and post-service history discussed in the record and the rationale provided, the Board concludes the term "related" encompasses both "caused by" and "aggravated by."  As such, the VA examiner did discuss and conclude that the Veteran's bilateral knee disabilities were not likely caused or aggravated by his military service.  Given the foregoing, the Board concludes the December 2010 examiner's opinion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current bilateral knee disability is related to service.

The Board also has considered the Veteran's statements.  As noted above, he claims that his current bilateral knee disability was caused or aggravated by his military service.  In this regard, the Board recognizes that the Veteran is competent to report physical symptoms and other evidence of symptomatology, such as bilateral knee pain, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran's claim is complicated by contradictory statements he has made regarding knee problems in service.  During the September 2010 Board hearing, the Veteran stated that he had knee problems in service, for which he sought treatment and was prescribed over the counter medication.  During the December 2010 VA examination, however, the Veteran denied significant knee problems in service and also denied any treatment, injury, or trauma to the knees in service.  The Board considers the statements made to the December 2010 examiner of greater credibility as there were made during the course of a medical examination to a medical professional for evaluation purposes.  As such, the Board concludes that there is no credible evidence of in-service knee problems or a continuity of knee problems.  Indeed, the Veteran conceded during the December 2010 VA examination that the first time he sought treatment was for ankle problems and not due to ongoing knee problems.  Given the absence of a continuity of symptomatology and the Veteran's lack of medical competency to make a complex medical conclusion linking knee problems first noted years after service to that military service, the Board affords far greater weight to the findings of the December 2010 VA examiner who, after physical examination, interview of the Veteran, review of the claims file, and appropriate diagnostic testing concluded that the Veteran's current bilateral knee disabilities were most likely due to the normal wear and tear of the aging process and not likely due to his military service.  See Jandreau, 492 F.3d at 1377.  

In summary, the most competent evidence of record indicates that the Veteran's bilateral knee disabilities were not diagnosed until decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current bilateral knee disabilities to service, and, in fact, there is medical evidence to the contrary.  The Veteran has made contradictory statements regarding the existence of a continuity of bilateral knee problems from service, but the most credible of such statements indicates no significant in-service problems and no continuity after service.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for a bilateral knee disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


